           Case 2:19-cr-00437-PA Document 30 Filed 09/17/20 Page 1 of 3 Page ID #:248


                                                                       V
 1                                                                `~ -RK, U.S.FILED
                                                                              DISTRICTCOt!~T

 2                                                                    SEP 1 7
 3                                                              ~~NTRAL
                                                                          DISTRfCT OF
                                                                                        ~IFORNlq ~
 4                                                                                      ,.~-~,,T,, ,

 5
 6
 7
 8
                    IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. 2:19-CR-00437-PA-1
      UNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                        Plaintiff,
14                                              Fed. R. Crim. P. 32.1(a)(6);
                        v.                      8 U.S.C. § 3143(a)(1)]
15
      RICHARD LINDSEY,
16
                        Defendant.
17
18
19
20                                            I.
21            On September 17, 2020, Defendant Richard Lindsey ("Defendant")
22   appeared before the Court for initial appearance on the petition and warrant for
23   revocation of supervised release issued in this matter, Case No. 2:19-CR-00437-
24   PA-1. The Court appointed Deputy Federal Public Defender Christy O'Connor to
25   represent Defendant.
26   ///
27   ///
28   ///
            Case 2:19-cr-00437-PA Document 30 Filed 09/17/20 Page 2 of 3 Page ID #:249



  1                                                   II.
  2            Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.
  3    § 3143(a) following Defendant's arrest for alleged violations) of the terms of
 4    Defendant's ❑probation / ~ supervised release, the Court finds that:
 5             A. ~~~       Defendant submitted to the Government's Request for
 6    Detention;

 7             B.     ❑X    Defendant has not carried his burden of establishing by clear
 8    and convincing evidence that Defendant will appear for further proceedings as
 9    required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
10             • Bail resources unavailable
11             • Criminal history
12             • Prior probation violations
13             • Foreign travel
14             • Family ties to the Philippines
15
16             C.     ❑X    Defendant has not carried his burden of establishing by clear
17    and convincing evidence that Defendant will not endanger the safety of any other
18    person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based
19 r.~
20             • Prior probation violations
21             • Criminal history
22             • Mental health history
23             • Substance abuse history
24             • Nature and seriousness of instant allegations
25    ///
26    ///
27    ///
f►~:~ ///

                                                  2
       Case 2:19-cr-00437-PA Document 30 Filed 09/17/20 Page 3 of 3 Page ID #:250



 1                                      III.
 2         IT IS THEREFORE ORDERED that Defendant be detained pending further

 3   proceedings.

 4
 5 I~ Dated: September 17, 2020
 6
                                                 /s/
 7                                          MARIA A. AUDERO
                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
